Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 11, 12, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhaskaran et al (US 2020/0309957 A1), hereinafter BHASKARAN.
Regarding claim 1, BHASKARAN discloses an autonomous vehicle (an autonomous vehicle 128), comprising:
a vehicle propulsion system (drive component(s) 620 may include a motor to propel the vehicle [0105])
a braking system (a braking system including hydraulic or electric actuators [0105])
a steering system (a steering system including a steering motor and steering rack [0105])
a lidar sensor system (LIDAR system 100)
a computing system (computing device(s) 132) that is in communication with the vehicle propulsion system, the braking system, the steering system, and the lidar sensor system, wherein the computing system comprises:
a processor (processor(s) 604)
memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts (memory 606) comprising:
receiving dual return lidar data outputted by the lidar sensor system, the dual return lidar data comprising two lidar returns detected responsive to a light beam emitted by the lidar sensor system into a driving environment of the autonomous vehicle (emitting a laser light pulse and to measure properties of the reflections of the pulse; the light emitters and light sensors may be multiplied in number beyond the single laser emitter and light sensor depicted [0031])
assigning a label to an object captured in the dual return lidar data, wherein the label identifies a type of the object (an ML model may be trained using lidar data that associated with particular matter 102, lidar data associated with the classification for which the ML model is being trained to discriminate, and labels associated therewith [0126])
wherein the label is assigned based upon a probability determined for the type of the object from amongst a predefined set of types (an ML model may output a confidence score in association with a sensor data point indicating that the sensor data point is associated with the classification for which the ML model is trained; confidence score indicating a likelihood (e.g., posterior probability) that a sensor data point (or a collection of sensor data points) is/are associated with particulate matter and with the classification [0126])
wherein the predefined set of types comprises vapor (particulate matter 102 may comprise water particles and/or droplets, dust particles, vehicle emissions, smoke particles, etc. [0035])
and wherein the probability is determined for the type of the object based on the dual return lidar data (a detection 124 may be associated with an uncertainty (or certainty/probability) that the return is associated with fog, exhaust, steam, or otherwise [0042])
controlling at least one of the vehicle propulsion system, the braking system, or the steering system based on the label assigned to the object, wherein the vehicle propulsion system, the braking system, and the steering system are controlled such that the object is ignored when the object is assigned the label of vapor (false positive indications associated with returns having no impact on a solid object moving through (e.g., fog, smoke, exhaust, rain, etc.) should be ignored in certain contexts (e.g., driving) [0014] & controlling an autonomous vehicle based at least in part on the indication (that the portion comprises a false positive associated with particulate matter) [0159]).
Regarding claim 3, BHASKARAN discloses the autonomous vehicle of claim 1, wherein the vapor comprises at least one of steam, fog, smoke, exhaust, or mist ([0042], cited and incorporated in the rejection of claim 1).
Regarding claim 4, BHASKARAN discloses the autonomous vehicle of claim 1, wherein assigning the label to the object captured in the dual return lidar data further comprises: determining the probability for the type of the object from amongst the predefined set of types ([0126], cited and incorporated in the rejection of claim 1).
Regarding claim 9, BHASKARAN discloses the autonomous vehicle of claim 1, further comprising: 
a differing sensor system, the differing sensor system being at least one of a camera sensor system or a radar sensor system (one or more cameras (e.g., RBG-cameras; intensity (grey scale) cameras; infrared cameras and/or other thermal cameras; depth camera; stereo cameras) [0098])
wherein the acts further comprise:
projecting the dual return lidar data outputted by the lidar sensor system onto data outputted by the differing sensor system (projecting a (three or more dimensional) lidar point into an image space associated with the thermal image [0116])
determining whether one or both of the lidar returns as projected correspond to the data outputted by the differing sensor system (classifying a lidar point as a false positive (e.g., associated with particulate matter) or as a true positive (e.g., associated with a surface) using the portions of lidar data and/or thermal image(s) and/or perception data [0117])
modifying the probability for the type of the object based on whether one or both of the lidar returns as projected correspond to the data outputted by the differing sensor system, wherein the label is assigned to the object based on the probability as modified (the perception component may use contextual and/or local data to increase or decrease a confidence (or inversely an uncertainty) that a LIDAR point is associated with particular matter [0086]).
Regarding claim 11, BHASKARAN discloses a method for controlling an autonomous vehicle (an autonomous vehicle 128), comprising:
receiving dual return lidar data outputted by a lidar sensor system of the autonomous vehicle, the dual return lidar data comprising two lidar returns detected responsive to a light beam emitted by the lidar sensor system into a driving environment of the autonomous vehicle (emitting a laser light pulse and to measure properties of the reflections of the pulse; the light emitters and light sensors may be multiplied in number beyond the single laser emitter and light sensor depicted [0031])
assigning a label to an object captured in the dual return lidar data, wherein the label identifies a type of the object (an ML model may be trained using lidar data that associated with particular matter 102, lidar data associated with the classification for which the ML model is being trained to discriminate, and labels associated therewith [0126])
wherein the label is assigned based upon a probability determined for the type of the object from amongst a predefined set of types (an ML model may output a confidence score in association with a sensor data point indicating that the sensor data point is associated with the classification for which the ML model is trained; confidence score indicating a likelihood (e.g., posterior probability) that a sensor data point (or a collection of sensor data points) is/are associated with particulate matter and with the classification [0126])
wherein the predefined set of types comprises vapor (particulate matter 102 may comprise water particles and/or droplets, dust particles, vehicle emissions, smoke particles, etc. [0035])
and wherein the probability is determined for the type of the object based on the dual return lidar data (a detection 124 may be associated with an uncertainty (or certainty/probability) that the return is associated with fog, exhaust, steam, or otherwise [0042])
controlling at least one of a vehicle propulsion system, a braking system, or a steering system of the autonomous vehicle based on the label assigned to the object, wherein the vehicle propulsion system, the braking system, and the steering system are controlled such that the object is ignored when the object is assigned the label of vapor (false positive indications associated with returns having no impact on a solid object moving through (e.g., fog, smoke, exhaust, rain, etc.) should be ignored in certain contexts (e.g., driving) [0014] & controlling an autonomous vehicle based at least in part on the indication (that the portion comprises a false positive associated with particulate matter) [0159]).
Claim 12 and 17 correspond to claims 4 and 9 in scope, respectively, and therefore are similarly rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 thru 8, 13 thru 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BHASKARAN, in view of Hall et al (US 2020/0088851 A1), hereinafter HALL.
Regarding claim 2, BHASKARAN discloses the autonomous vehicle of claim 1, wherein the two lidar returns detected responsive to the light beam comprise: a first range value and a first intensity value of lidar return received responsive to the light beam; and a second range value and a second intensity value of lidar return received responsive to the light beam (perception component can predict multiple object trajectories based on predicted positions, trajectories, and/or velocities associated with an object detected from the LIDAR point cloud [0100] & outputting a top-n returns that exceed the detection threshold according to a strength (e.g., power, energy, maximum amplitude) of the returns, where n is a positive integer (e.g., 2, 3, 4, 5, and so on) [0064]).
However, BHASKARAN does not disclose a strongest lidar return received responsive to the light beam and a farthest lidar return received responsive to the light beam.
HALL teaches return signal 173A including three return measurement pulses that correspond with the emitted measurement pulse by the LIDAR system, identifying the closest valid signal, the strongest signal, and the furthest valid signal [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BHASKARAN to include the teachings of HALL because doing so would enable the broad field of view in an autonomous vehicle application and improve imaging resolution and range for system performance, as recognized by HALL.
Regarding claim 5, BHASKARAN discloses the autonomous vehicle of claim 4, wherein determining the probability for the type of the object from amongst the predefined set of types further comprises: generating a feature vector based upon the dual return lidar data, the feature vector comprises an identifier of the light beam (determining extrinsics of the sensors [0088]), an identifier of an azimuthal angle of the light beam (determining an emission angle/vector associated with each [0088]), a first range value of a lidar return received responsive to the light beam, a second range value of a lidar return received responsive to the light beam (perception component can predict multiple object trajectories based on predicted positions, trajectories, and/or velocities associated with an object detected from the LIDAR point cloud [0100]), a first intensity value of the lidar return, and a second intensity value of the lidar return (outputting a top-n returns that exceed the detection threshold according to a strength (e.g., power, energy, maximum amplitude) of the returns, where n is a positive integer (e.g., 2, 3, 4, 5, and so on) [0064]); and inputting the feature vector to a neural network, wherein the probability for the type of the object is outputted by the neural network responsive to the feature vector being inputted to the neural network (the perception component 614 comprises a machine-learning (ML) model with a neural network which may be trained to classify a LIDAR point as a false positive or a true positive [0101]).
However, BHASKARAN does not disclose a strongest lidar return received responsive to the light beam at the azimuthal angle and a farthest lidar return received responsive to the light beam at the azimuthal angle.
HALL teaches a central optical axis of light emission/collection engine is tilted at an angle θ with respect to central axis [0103]. Additionally, Hall teaches return signal 173A including three return measurement pulses that correspond with the emitted measurement pulse by the LIDAR system, identifying the closest valid signal, the strongest signal, and the furthest valid signal [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BHASKARAN to include the teachings of HALL because doing so would enable the broad field of view in an autonomous vehicle application and improve imaging resolution and range for system performance, as recognized by HALL.
Regarding claim 6, BHASKARAN/HALL discloses the autonomous vehicle of claim 5, wherein the feature vector further comprises vapor map data indicating likely presence of vapor at a particular geographic location (the perception component may use contextual data (comprising global map data such as a location of a driving surface, a location of a pedestrian surface) to increase or decrease a confidence (or inversely an uncertainty) that a LIDAR point is associated with particular matter [BHASKARAN - 0086]).
Regarding claim 7, BHASKARAN/HALL discloses the autonomous vehicle of claim 5, wherein determining the probability for the type of the object from amongst the predefined set of types further comprises: modifying the probability for the type of the object outputted by the neural network based on vapor map data indicating likely presence of vapor at a particular geographic location (the perception component may use contextual data (comprising global map data such as a location of a driving surface, a location of a pedestrian surface) to increase or decrease a confidence (or inversely an uncertainty) that a LIDAR point is associated with particular matter [BHASKARAN - 0086]).
Regarding claim 8, BHASKARAN/HALL discloses the autonomous vehicle of claim 5, wherein determining the probability for the type of the object from amongst the predefined set of types further comprises: modifying the probability for the type of the object outputted by the neural network based on data indicating likely presence of vapor emission from a tracked object (the perception component may increase a likelihood that a LIDAR point is associated with particular matter when the contextual data indicates a portion of sensor data that attributable to vehicle exhaust (from a tailpipe of a vehicle [BHASKARAN - 0015]) [BHASKARAN - 0086]).
Claims 13 thru 16 correspond to claims 5 thru 8 in scope and therefore are similarly rejected.
Regarding claim 19, BHASKARAN discloses a method of for controlling an autonomous vehicle, comprising:
receiving dual return lidar data outputted by a lidar sensor system of the autonomous vehicle, the dual return lidar data comprising lidar return detected responsive to a light beam emitted by the lidar sensor system into a driving environment of the autonomous vehicle (emitting a laser light pulse and to measure properties of the reflections of the pulse; the light emitters and light sensors may be multiplied in number beyond the single laser emitter and light sensor depicted [0031])
determining probabilities for predefined object types based on the dual return lidar data, wherein the predefined object types comprise vapor (a detection 124 may be associated with an uncertainty (or certainty/probability) that the return is associated with fog, exhaust, steam, or otherwise [0042])
projecting the dual return lidar data outputted by the lidar sensor system onto data outputted (projecting a (three or more dimensional) lidar point into an image space associated with the thermal image [0116]) by a differing sensor system of the autonomous vehicle (one or more cameras (e.g., RBG-cameras; intensity (grey scale) cameras; infrared cameras and/or other thermal cameras; depth camera; stereo cameras) [0098])
determining whether at least one of the lidar returns as projected corresponds to the data outputted by the differing sensor system (classifying a lidar point as a false positive (e.g., associated with particulate matter) or as a true positive (e.g., associated with a surface) using the portions of lidar data and/or thermal image(s) and/or perception data [0117])
modifying the probabilities for the predefined object types based on the determination of whether at least one of the lidar returns as projected corresponds to the data outputted by the differing sensor system (the perception component may use contextual and/or local data to increase or decrease a confidence (or inversely an uncertainty) that a LIDAR point is associated with particular matter [0086])
controlling at least one of a vehicle propulsion system, a braking system, or a steering system of the autonomous vehicle based on the probabilities for the predefined object types as modified (controlling an autonomous vehicle based at least in part on the indication (that the portion comprises a false positive associated with particulate matter) [0159]).
However, BHASKARAN does not disclose that the dual return lidar data comprising a strongest lidar return and a farthest lidar return detected responsive to a light beam emitted by the lidar sensor system at a particular azimuthal angle. 
HALL teaches a central optical axis of light emission/collection engine is tilted at an angle θ with respect to central axis [0103]. Additionally, Hall teaches return signal 173A including three return measurement pulses that correspond with the emitted measurement pulse by the LIDAR system, identifying the closest valid signal, the strongest signal, and the furthest valid signal [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BHASKARAN to include the teachings of HALL because doing so would enable the broad field of view in an autonomous vehicle application and improve imaging resolution and range for system performance, as recognized by HALL.
Regarding claim 20, BHASKARAN/HALL discloses the method of claim 19, wherein determining probabilities for the predefined object types based on the dual return lidar data further comprises: generating a feature vector based upon the dual return lidar data, the feature vector comprises an identifier of the light beam (determining extrinsics of the sensors [BHASKARAN - 0088]), an identifier of an azimuthal angle of the light beam (determining an emission angle/vector associated with each [BHASKARAN - 0088]), a first range value of the strongest lidar return, a second range value of the farthest lidar return (perception component can predict multiple object trajectories based on predicted positions, trajectories, and/or velocities associated with an object detected from the LIDAR point cloud [BHASKARAN - 0100]), a first intensity value of the strongest lidar return, and a second intensity value of the farthest lidar return (outputting a top-n returns that exceed the detection threshold according to a strength (e.g., power, energy, maximum amplitude) of the returns, where n is a positive integer (e.g., 2, 3, 4, 5, and so on) [BHASKARAN - 0064]); and inputting the feature vector to a neural network, wherein the probabilities for the predefined object types are outputted by the neural network responsive to the feature vector being inputted to the neural network (the perception component 614 comprises a machine-learning (ML) model with a neural network which may be trained to classify a LIDAR point as a false positive or a true positive [BHASKARAN - 0101]).
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BHASKARAN, in view of Dolgov et al (US 2014/0330479 A1), hereinafter DOLGOV.
Regarding claim 10, BHASKARAN discloses the autonomous vehicle of claim 1, further comprising:
a camera sensor system (one or more cameras (e.g., RBG-cameras; intensity (grey scale) cameras; infrared cameras and/or other thermal cameras; depth camera; stereo cameras) [0098])
wherein the acts further comprise:
projecting the dual return lidar data outputted by the lidar sensor system onto a camera image outputted by the camera sensor system (projecting a (three or more dimensional) lidar point into an image space associated with the thermal image [0116])
and modifying the probability for the type of the object based on the camera image (the perception component may use contextual data (comprising local data determined by the perception component from sensor data) to increase or decrease a confidence (or inversely an uncertainty) that a LIDAR point is associated with particular matter [0086])
However, BHASKARAN does not disclose analyzing the camera image to detect whether at least a portion of the camera image is hazy.
DOLGOV teaches that images captured by the image-capture device may be blurred due to a malfunction of the image-capture device, and/or details of the road may be obscured in the images because of fog. The computing device may be configured to identify the objects based on information received from the LIDAR and/or RADAR units and may be configured to disregard the information received from the image-capture device [0089].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BHASKARAN to include the teachings of DOLGOV because doing so would help determine adjustment of speed if autonomous vehicle based on sensor inputs, as recognized by DOLGOV.
Claim 18 corresponds to claim 10 in scope and therefore is similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DAY et al (US 2019/0317217 A1) discloses a vehicle-assistance system for classifying objects in a vehicle’s surroundings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648